Citation Nr: 0510492	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.  

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 RO rating decision, which denied 
service connection for a bilateral shoulder disability, 
denied an increased rating for a low back disability, and 
denied a TDIU.    

The issues of an increased rating and a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran is not shown to have clinically manifested 
symptoms of a shoulder disability during his period of active 
duty or for many years thereafter.  

3.  There is no competent evidence to show that the veteran 
currently has a right shoulder disability that had its onset 
during service or is otherwise related to service.

4.  There is no competent evidence to show that the veteran's 
currently diagnosed left shoulder disability is due either to 
disease or injury in active service or to service-connected 
disability such as a low back disability.  


CONCLUSION OF LAW

A bilateral shoulder disability is not due to disease or 
injury that was incurred in or aggravated by service and did 
not proximately result from service-connected disability; nor 
may arthritis of the shoulder be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decision in August 1999, which was 
prior to the enactment of the VCAA.  In any case, VCAA notice 
was sent to the veteran prior to the certification and 
transfer of the case to the Board in February 2005, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in May 2002, the RO 
advised him of what was required to prevail on his claim for 
service connection, what specifically VA had done and would 
do to assist in that claim, and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in August 1999 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claim.  In that rating 
decisions, the RO also informed the veteran of the reasons 
that his claim was denied and the evidence it had considered 
in denying the claim.  The general advisements were 
reiterated in the statement of the case issued in February 
2000 and in the supplemental statements of the case issued in 
November 2000, July 2003, and January 2005.  While the 
statement of the case referred to the requirement of 
establishing a well-grounded claim, the RO notified the 
veteran in the November 2000 supplemental statement of the 
case that such requirement was eliminated by new legislation 
(i.e., the VCAA).  The statement of the case and supplemental 
statements of the case also provided the veteran opportunity 
to identify or submit any evidence he wished to be considered 
in connection with his appeal.  Thus, through the rating 
decision, statement of the case, and supplemental statements 
of the case, the RO informed the veteran of the information 
and evidence needed to substantiate his claim.  See 
38 U.S.C.A. §§ 5102, 5103.  In short, the veteran has been 
notified of the information or evidence necessary to 
substantiate his claim and the parties responsible for 
obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing.  He requested a 
hearing at the RO before a local hearing officer, but he 
withdrew his request in July 2001.  (Instead, an informal 
conference was held between the veteran's representative and 
a local hearing officer in July 2001.)  Also, the RO has 
obtained outpatient treatment records from the VA, as well as 
those private medical records for which the veteran has 
furnished a signed release form, to include treatment reports 
from the University of Wisconsin Hospital and Clinics.  The 
veteran also indicated medical treatment at the detention 
center where he was incarcerated.  However, the RO informed 
him in a July 2004 letter that it would incur a fee to obtain 
copies of such medical records, that VA had no funds to pay 
the charges, and that the veteran himself would have to 
submit the records if he wished to have them considered.  In 
a July 2004 letter, the veteran indicated that he was "in 
the process of obtaining" the medical records from the 
Milwaukee Secure Detention Facility, but the file presently 
discloses that he never sent them.  

Additionally, the Board notes that VA has not conducted 
medical inquiry in an effort to substantiate the veteran's 
claim.  38 U.S.C.A.§ 5103A(d).  Nevertheless, further 
development to obtain a physical examination with an opinion 
addressing the etiology of any shoulder disability is not 
necessary because the veteran has not furnished one or more 
of the following:  medical evidence of current disability, 
competent evidence of persistent or recurrent symptoms of 
disability since his discharge from active service, and 
competent medical evidence showing that his current 
disability may be related to service or injury therein.  The 
Board again emphasizes that the RO has sought to obtain all 
available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claim.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the Board's judgment, further delay 
of this case to obtain another examination and/or etiological 
opinion would be pointless because the status of the record 
as it now stands does not show a "reasonable possibility" 
that such assistance would aid the veteran's claim.  38 
U.S.C.A. § 5103A.  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for Service Connection

A.  Factual Background

The veteran served on active duty from May 1976 to May 1979.  
His service medical records show no complaints, treatment, or 
diagnosis of a shoulder disability.  

Post-service medical records show that in June 1988 the 
veteran was seen at St. Luke's Hospital complaining of left 
shoulder pain, among other things, after a fall.  An 
examination revealed an abrasion on the left shoulder with no 
evidence of fracture.  In June 1998, the veteran was seen at 
the VA on three occasions, with complaints of chronic left 
shoulder pain.  He reported that his symptoms were 
exacerbated approximately one and a half months previously, 
when he reached for something and heard a "pop."  X-rays of 
the shoulder at that time were negative.  The diagnosis was 
biceps tendonitis versus impingement syndrome.  

In January 1999, the RO received the veteran's claim of 
service connection for a bilateral shoulder disability.  He 
stated that he was having problems with back pain, which had 
moved to his shoulders.  In a statement received in September 
2003, he indicated that whenever prolonged standing or 
sitting aggravated his back condition, he also had pain 
within both shoulders.  He indicated that he had been taking 
anti-inflammatory medication over the years.  In a statement 
received in March 2004, he referred to a recent "serious 
injury" to his left shoulder.  

Medical records from the University of Wisconsin Hospital and 
Clinics show that in May 2004 the veteran was seen with left 
shoulder complaints.  He reported that he experienced 
shoulder pain after lifting weights six months previously.  
He indicated that he was initially treated with a sling and 
that pain medication had not totally alleviated his pain.  He 
reported that he had a history of shoulder pain and that he 
was in the military where he used his shoulders a lot.  He 
denied any dislocation or trauma to the shoulder.  X-rays 
were taken.  The impressions were left shoulder impingement, 
acromioclavicular arthritis, and pain.  An electromyography 
study in June 2004 was normal.  

B.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.  With respect to secondary 
service connection, an analysis similar to Hickson, supra, 
applies.  There must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran claims that a bilateral shoulder disability was 
related to his period of service and to a service-connected 
low back disability.  However, based on a careful review of 
the record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a bilateral shoulder disability.  

Service medical records show no complaints, clinical 
findings, or diagnosis of a shoulder disability.  Post-
service medical records show that the veteran was not even 
seen with a shoulder complaint until June 1988, many years 
after his May 1979 discharge from service.  He had a left 
shoulder abrasion at that time.  Then, ten years later, he 
was seen again with complaints referable to a left shoulder 
disability.  The diagnosis was biceps tendonitis versus 
impingement syndrome.  After an apparent injury while 
weightlifting in December 2003, the veteran was diagnosed in 
May 2004 with left shoulder impingement, acromioclavicular 
arthritis, and pain.  While the veteran reported in May 2004 
that he had used his shoulder a lot in the military, none of 
the records on file medically relate a left shoulder 
disability to the veteran's period of service or to a 
service-connected low back disability.    

As the record now stands, there is no satisfactory proof that 
the currently diagnosed left shoulder disability is related 
to disease or injury in service or to service-connected 
disability.  As noted, service medical records are negative 
for clinical findings or diagnosis of a shoulder disability, 
and the initial clinical finding of a left shoulder 
disability is many years after the veteran's May 1979 
discharge from service.  Thus, service connection for a 
shoulder disability on a presumptive basis under 38 C.F.R. 
§ 3.309(a) is also not warranted, as arthritis of the 
shoulder was not manifest within one year of his service 
discharge.  Further, as the left shoulder disability was not 
shown to be related to a service-connected disability, there 
is no basis of entitlement to secondary service connection 
under 38 C.F.R. § 3.310.  In short, while there may be 
evidence of a current left shoulder disability, the record 
does not contain medical evidence of a disability during 
service or medical evidence relating the current disability 
to a service injury or disease.  

In regard to a right shoulder disability, post-service 
medical records do not show treatment for such.  In fact, as 
the record now stands, there is no medical evidence of a 
current diagnosis of a right shoulder disability on any 
clinical record.  The VA law and regulations require that for 
service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements during this appeal to the effect 
that he has a bilateral shoulder disability that is 
attributable to his period of service or to service-connected 
disability lacks probative value, particularly in light of 
the absence of any notations of a shoulder disability 
contemporaneous with service or of a current diagnosis of a 
right shoulder disability.  Further, as a lay person, he is 
not competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In view of these findings, service connection on direct, 
presumptive, and secondary bases is not in order for a 
bilateral shoulder disability.  

The Board concludes that there is no competent evidence 
showing that the veteran currently has a right shoulder 
disability, or that his current left shoulder disability is 
related to service or service-connected disability.  The 
weight of the evidence is against the veteran's claim of 
service connection for a bilateral shoulder disability.  As 
such the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral shoulder disability is 
denied.  


REMAND

With regard to the issues of an increased rating for a low 
back disability and a TDIU, remand is warranted in this 
appeal to provide adequate notification in regard to claim 
development and to ensure that all pertinent evidence is 
associated with the claims file, consistent with the VCAA and 
its implementing regulations.

First, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA redefined the obligations 
of VA with respect to its duties to notify and assist a 
claimant.  For example, the VCAA requires VA to notify the 
claimant and his representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate his claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised him of the redefined 
obligations of the VA, as contained in the VCAA, in regard to 
his claims.  Specifically, the RO has not notified the 
veteran of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims of entitlement to an increased 
rating for a low back disability and a TDIU.  VCAA notice was 
furnished in May 2002, but the RO only addressed the 
veteran's claim of service connection for a bilateral 
shoulder disability.  Thus, on remand, the RO must ensure 
compliance with the notice provisions contained in the VCAA, 
to include sending any additional letters to the veteran, as 
deemed appropriate.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, in regard to the TDIU claim, a review of the record 
indicates that the veteran had once applied for VA vocational 
rehabilitation benefits and that a vocational rehabilitation 
folder exists.  In fact, the RO in a March 1998 rating 
decision had considered such file in connection with a prior 
claim for TDIU.  Thus, the RO should obtain the veteran's 
vocational rehabilitation folder and secure any updated 
employment information for consideration in connection with 
the appeal.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claims of an increased 
rating for a low back disability and a 
TDIU.  As to the TDIU claim, it would be 
useful for the RO to request the veteran 
to furnish updated employment information.  

2.  The RO should obtain the veteran's 
vocational rehabilitation folder, 
including all counseling records.  Once 
obtained, all documentation should be 
associated with the claims folder for the 
duration of the appeal.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of an increased rating for a low 
back disability and TDIU, based on a 
review of the entire evidentiary record.  
If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


